This matter having come before the Court on a grant of defendant’s petition for certification,
And the Court having considered the record below and the written and oral arguments of counsel,
And counsel having reported that all of the participants agree that the sentencing court had the discretionary authority to impose a sentence lower than that recommended by the prosecutor, provided that sentence was not less than the mandatory minimum, or five years with a three-year parole ineligibility period,
And counsel having recommended that the matter be remanded to the trial court for reconsideration and resentencing,
And good cause appearing;
IT IS ORDERED that the within matter is remanded to the trial court for reconsideration of defendant’s sentence in light of the court’s discretionary authority. The court may also include reconsideration of the mandatory minimum and the prosecutor’s refusal to waive the mandatory extended term.
Jurisdiction is not retained.
Chief Justice PORITZ and Justices COLEMAN, LONG, VERNIERO, LaVECCHIA, ZAZZALI and ALBIN join in this decision.